     Case 1:17-cv-09276-PAE-BCM Document 418 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/5/20
THE BARTER HOUSE, INC. and BRIAN
DIMARCO,                                            17-CV-9276 (PAE) (BCM)
                  Plaintiffs,
                                                    ORDER
           -against-
INFINITY SPIRITS LLC, EUROPEAN
INFINITY GROUP INC., and BRIAN
HOPKINS,
                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On April 14, 2020, Judge Engelmayer issued an Order (Dkt. No. 340) entering a default

judgment against defendants Infinity Spirits LLC and European Infinity Group Inc. (the

Defaulting Defendants), and a separate Order (Dkt. No. 341) referring this case to me to conduct

an inquest and issue a report and recommendation concerning plaintiffs' damages with respect to

the Defaulting Defendants. That same day, I issued a Scheduling Order to govern the inquest.

(Dkt. No. 342.)

       Pursuant to the Scheduling Order, plaintiffs filed their Proposed Findings of Fact and

Conclusions of Law on May 1, 2020 (Dkt. No. 352), and the Defaulting Defendants filed a

response on June 11, 2020. (Dkt. No. 367.) On July 6, 2020, however, Judge Engelmayer

vacated the default judgments. (Dkt. No. 378.)

       On September 29, 2020, after the Defaulting Defendants failed to timely secure successor

counsel, Judge Engelmayer reinstated the default judgments (Dkt. No. 413) and issued an

amended referral order, referring this case to me again for a damages inquest. (Dkt. No. 414.)
     Case 1:17-cv-09276-PAE-BCM Document 418 Filed 10/05/20 Page 2 of 2




       To the extent the parties wish to supplement their original submissions, they each may do

so in the form of a letter-brief, no later than October 19, 2020. Each letter shall be no longer

than four pages single-spaced.

Dated: New York, New York
       October 5, 2020

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
